       Case 20-43267-elm11 Doc 89 Filed 11/17/20                         Entered 11/17/20 14:42:52              Page 1 of 15




 The following constitutes the ruling of the court and has the force and effect therein described.




 Signed November 17, 2020                                                      United States Bankruptcy Judge
 ______________________________________________________________________




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

             In re:                                                  §    Chapter 11
                                                                     §
             WELLFLEX ENERGY PARTNERS                                §    Case No.: 20-43267-elm
             FORT WORTH, LLC,                                        §
                                                                     §
                                Debtor.                              §

            ORDER GRANTING MOTION FOR AUTHORITY TO (I) SELL SUBSTANTIALLY
             ALL OF THE DEBTOR’S ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
            ENCUMBRANCES, AND INTERESTS, AND (II) ASSUME AND ASSIGN CERTAIN
                  EXECUTORY CONTRACTS IN CONNECTION WITH THE SALE
                   Pending before the Court is the Motion for Authority to (i) Sell Substantially All of the

        Debtor’s Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (ii) Assume

        and Assign Certain Executory Contracts in Connection with the Sale, and (iii) Provide the

        Proposed Purchaser with a Topping Fee (the “Motion”) 1 filed by Wellflex Energy Partners Fort



        1
                   Capitalized terms not otherwise defined herein have the definition ascribed in the Motion.


4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20               Entered 11/17/20 14:42:52       Page 2 of 15




Worth, LLC, as debtor and debtor in possession (the “Debtor”).

        Having reviewed the Motion, the Declaration of Nick Klaus in Support of First-Day

Motions, and all matters brought to the Court’s attention at the hearing on the Motion (the “Sale

Hearing”), and upon the Motion and supporting documentation filed in connection therewith; and

the Court having reviewed and considered the Motion and any objections or responses thereto; and

upon the record of the Sale Hearing and the full record of this case; and the Court having

determined that the relief sought in the Motion is in the best interests of the Debtor, its estate and

creditors, and all parties-in-interest and that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY FOUND AND DETERMINED THAT:

        A.         Jurisdiction and Venue. The Court has jurisdiction over this matter and over the

property of the Debtor and its bankruptcy estate pursuant to 28 U.S.C. §§ 157(a) and 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A),(M)-(O).          Venue of this case

and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.         Statutory Predicates. The statutory predicates for the relief sought herein are 11

U.S.C. § 105, 363, and 365, and Fed. R. Bankr. Proc. 2002, 6004, 6006, and 9014.

        C.         Notice. Proper, timely, adequate and sufficient notice of the Motion and the relief

requested therein, the Sale Hearing, the assumption and assignment of the assumed contracts and

leases and related transactions described in the Asset Purchase Agreement (the “APA”) attached

to the Motion between the Debtor and PetroSmith Equipment, L.P. (the “Purchaser”) (all such

transactions being collectively referred to as the “Sale Transaction”), has been provided in

accordance with sections 102(1) and 363 of the Bankruptcy Code and Bankruptcy Rules 2002,

6004 and 6006, and such notice was good, sufficient, and appropriate under the particular



ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 2
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20               Entered 11/17/20 14:42:52         Page 3 of 15




circumstances. No other or further notice of the Motion, the relief requested therein and all matters

relating thereto, the Sale Hearing, the Sale Transaction or entry of this Sale Order is or shall be

required.

          D.       Opportunity to Object and Bid. Creditors, parties-in-interest and other entities have

been afforded a reasonable opportunity to object to the Sale Transaction. A reasonable opportunity

to object or be heard with respect to the Motion and the relief requested therein has been afforded

to all interested persons and entities.

          E.       Prompt Consummation. It is in the best interests of the Debtor and its estate to sell

the Acquired Assets (as such term is defined in the APA, the “Acquired Assets”) in the manner

set forth in the Motion and the APA. The Sale Transaction must be approved and consummated

promptly as provided herein in order to maximize the value of the Acquired Assets for the Debtor’s

estate.

          F.       Sale Process. The sale process implemented by the Debtor, as set forth in the

Motion, and supporting documentation filed in connection therewith, was fair, proper, complete,

and was reasonably calculated to result in the best value received for the Acquired Assets.

          G.       Corporate Authority.    The Debtor has full corporate power and authority to

consummate the Sale Transaction pursuant to the APA, and all other documents contemplated

thereby, and no consents or approvals, other than those expressly provided for in the APA, are

required for the Debtor to consummate the Sale Transaction.

          H.       Business Justification. The Debtor has articulated good, sufficient, and sound

business reasons for entering into the APA and consummating the Sale Transaction outside a plan




ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                     PAGE 3
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20              Entered 11/17/20 14:42:52        Page 4 of 15




of reorganization. It is a reasonable exercise of the Debtor’s business judgment to consummate

the Sale Transaction.

        I.         Best Interests. Approval of the APA and the consummation of the Sale Transaction

are in the best interests of the Debtor, its estate, its creditors and other parties-in-interest under

applicable bankruptcy and nonbankruptcy law.

        J.         Highest or Otherwise Best. The Purchaser’s bid for the Acquired Assets, as

memorialized in the APA, is the highest or otherwise best offer received for the Acquired Assets.

The purchase price to be paid by the Purchaser pursuant to the APA is fair consideration and

constitutes reasonably equivalent value for the Acquired Assets, as determined by the marketing

process and satisfies the requirements under applicable bankruptcy and nonbankruptcy law.

        K.         Arm’s-Length Transaction. The APA was negotiated, proposed and entered into

by the Debtor and the Purchaser without collusion, in good faith and from arm’s-length bargaining

positions. The Purchaser is not an “insider” of the Debtor, as that term is defined in section 101(31)

of the Bankruptcy Code. Neither the Debtor nor the Purchaser have engaged in any conduct that

would cause or permit the APA avoided or be the basis for an award for monetary damages under

Bankruptcy Code section 363(n). Specifically, the Purchaser has not acted in a collusive manner

with any person and the purchase price was not controlled by any agreement among bidders.

        L.         Good Faith. All of the actions taken by the Purchaser and its officers, directors,

employees, counsel and other professionals in connection with the APA, the sale process and this

proceeding have been taken in good faith. The Purchaser is a good faith purchaser of the Acquired

Assets within the meaning of Bankruptcy Code section 363(m) and is entitled to all of the

protections afforded thereby. The Purchaser proceeded in good faith in all respects in connection

with the Sale Transaction in that: (i) the Purchaser in no way induced or caused the chapter 11



ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 4
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20             Entered 11/17/20 14:42:52         Page 5 of 15




filing of the Debtor; (ii) the Purchaser recognized that the Debtor was free to deal with any other

party interested in acquiring the Acquired Assets; (iii) the Purchaser agreed to subject its bid to

higher and better offers; and (iv) all payments to be made to the Purchaser pursuant to the APA in

connection with the Sale Transaction have been disclosed.

        M.         Free and Clear. The Acquired Assets constitute property of the Debtor’s estate.

The transfer of the Acquired Assets to the Purchaser will be a legal, valid, and effective transfer

of the Acquired Assets, and will vest the Purchaser with all right, title, and interest of the Debtor

in and to the Acquired Assets free and clear of all liens, claims, interests, obligations, rights and

encumbrances, except as otherwise specifically provided in the APA. Except as specifically

provided in the APA, the Purchaser shall have no liability for any claims against the Debtor or its

estate or any liabilities or obligations of the Debtor or its estate. Accordingly, the Debtor may sell

the Acquired Assets free and clear of all liens, encumbrances, pledges, mortgages, deeds of trust,

security interests, claims, leases, charges, options, rights of first refusal, easements, servitudes,

proxies, voting trusts or agreements, and transfer restrictions under any agreement in each case,

whether known or unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled,

noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or disallowed,

contingent or non-contingent, liquidated or unliquidated, matured or unmatured, material or non-

material, disputed or undisputed, and all other adverse claims, including but not limited to, any

indebtedness described on Schedule 4.04 of the APA and any litigation claims described on

Schedule 4.06 of the APA (collectively, the “363 Interests”), except as provided in the APA,

because one or more of the standards set forth in sections 363(f)(1)–(5) of the Bankruptcy Code

has been satisfied with regard to each such 363 Interest or adverse claim. Premised on the entry

of this Order, those non-Debtor parties with 363 Interests or adverse claims in or with respect to



ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 5
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20              Entered 11/17/20 14:42:52         Page 6 of 15




the Acquired Assets who did not object, or who withdrew their objections, to the Sale Transaction

or the Motion are deemed to have consented to the sale of the Acquired Assets free and clear of

those non-debtor parties’ 363 Interests in the Acquired Assets pursuant to section 363(f) of the

Bankruptcy Code. Those holders of 363 Interests in any Acquired Assets who did object fall

within one or more of the other subsections of section 363(f) of the Bankruptcy Code and are

adequately protected by having their 363 Interests, if any, automatically attach to the proceeds

derived from the Sale Transaction. The Purchaser would not have entered into the APA, and would

not consummate the Sale Transaction, thus adversely affecting the Debtor, its estate, and its

creditors, if the sale of the Acquired Assets to the Purchaser were not free and clear of all 363

Interests of any kind or nature whatsoever, or if the Purchaser would, or in the future could, be

liable for any of the 363 Interests.

        N.         Adequate Assurance. The assumption and assignment of the all executory contracts

to be assumed and assigned to the Purchaser in connection with the Sale Transaction (such

agreements to be assumed, the “Assumed Contracts”) pursuant to the terms of the Motion, APA,

and this Sale Order is integral to the Sale Transaction and is in the best interests of the Debtor and

its estate, creditors and all other parties-in-interest, and represents the reasonable exercise of sound

and prudent business judgment by the Debtor. In addition to agreeing to pay for any cure costs

associated with any Assumed Contract, the Purchaser provided adequate assurance of its future

performance under the Assumed Contracts within the meaning of sections 365(b)(1)(c) and

(f)(2)(B) of the Bankruptcy Code. Any counterparty to any of the Assumed Contracts that has not

objected to the assumption and assignment to the Purchaser of the applicable contract or lease, or




ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                     PAGE 6
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20               Entered 11/17/20 14:42:52       Page 7 of 15




that has withdrawn its objection, is deemed to have consented to the assumption and assignment

of such Assumed Contracts.

        O.         Avoidance and Successor Liability. The transfer of the Acquired Assets (including

any individual elements of the Sale Transaction) to the Purchaser (i) does not constitute any

avoidable transfers under the Bankruptcy Code or under applicable bankruptcy or non-bankruptcy

law, and (ii) except as otherwise set forth in the APA, does not, and will not, subject the Purchaser

to any liability whatsoever with respect to the operation of the Debtor’s business prior to the

closing of the Sale Transaction or by reason of such transfer under the laws of the United States,

any state, territory, or possession thereof, or the District of Columbia, based, in whole or in part,

directly or indirectly, on any theory of law or equity including, without limitation, any laws

affecting antitrust, successor, transferee or vicarious liability.      Consummation of the Sale

Transaction does not effect a de facto merger of the Debtor and the Purchaser. The Purchaser is

not an alter ego or a successor-in-interest the Debtor, nor is the Purchaser otherwise liable for any

of the Debtors’ debts and obligations, except to the extent otherwise provided for in the APA.

        P.         Compliance with Non-Bankruptcy Law. In satisfaction of sections 363(d) and

541(f) of the Bankruptcy Code, the transfer of property as contemplated by the Sale Transaction

complies with applicable non-bankruptcy law governing such a transfer.

        Q.         Legal and Factual Bases. The legal and factual bases set forth in the Motion and at

the Sale Hearing establish just cause for the relief granted herein.

        R.         Entitlement to Proceeds. As acknowledged in the Cash Collateral Order, pursuant

to prepetition Security Agreement, dated March 4, 2019, entered into by the Debtor, and properly-

filed financing statements, Simmons Bank holds a first priority lien (which Simmons Bank lien is

subject to ad valorem tax property liens) on the Acquired Assets being transferred to the Purchaser



ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 7
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20                   Entered 11/17/20 14:42:52              Page 8 of 15




through the Sale Transaction, and thus Simmons Bank is entitled to all proceeds from the sale of

the Acquired Assets up to the full amount of all outstanding secured indebtedness and obligations

owed by the Debtor to Simmons Bank, including any accrued interest, fees and expenses and other

adequate protection awarded under the Cash Collateral Orders 2 (the “FPL Obligations”), after the

payment of all amounts owed to satisfy ad valorem property tax liens against the Acquired Assets,

which are senior.

        Therefore, it is hereby ORDERED that:

        1.         Motion Granted. The Motion is GRANTED to the extent provided herein.

        2.         Objections. All objections to the Motion and the relief requested therein that have

not been withdrawn, waived or settled, and all reservations of rights included in such objections

are hereby overruled on the merits and denied.

        3.         Sale Approval. The Sale Transaction and all of the terms and conditions and

transactions contemplated by the APA are hereby authorized and approved pursuant to sections

105(a), 363(b), 363(f) and 365(a) of the Bankruptcy Code. Pursuant to section 363(b) of the

Bankruptcy Code, the Debtor is authorized to consummate the Sale Transaction pursuant to and in

accordance with the terms and conditions of the APA. The Debtor is authorized to execute and

deliver, and empowered to perform under, consummate, and implement the APA, together with

all additional instruments and documents that may be reasonably necessary or desirable to

implement the Sale Transaction, and to effectuate the provisions of this Sale Order and the

transactions approved hereby, and to take all further actions as may be required of the Debtor under




2
        The Cash Collateral Orders shall mean (a) the Interim Order (i) Authorizing the Debtor to Use Cash
        Collateral, (ii) Granting Adequate Protection to Prepetition Lenders and (iii) Scheduling a Final Hearing
        Pursuant to Bankruptcy Rule 4001(b) [Dkt. No. 48]; and (b) the proposed Final Order (i) Authorizing the
        Debtor to Use Cash Collateral, and (ii) Granting Adequate Protection to Prepetition Lenders and Pursuant
        to Bankruptcy Rule 4001(b) (appearing at Dkt. No. 74.).

ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                               PAGE 8
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20              Entered 11/17/20 14:42:52          Page 9 of 15




the APA for the purpose of assigning, transferring, granting, conveying and conferring to the

Purchaser or reducing to possession, the Acquired Assets, or as may be necessary or appropriate

to the performance of the obligations as contemplated by the APA. The failure to specifically

include any particular provision of the APA in this Sale Order shall not diminish or impair the

efficacy of such provision, it being the intent of this Court that the APA and each and every

provision, term and condition thereof be authorized and approved in its entirety.

        4.         Transfer of the Acquired Assets. As of the closing date under the APA (the

“Closing”), the Sale Transaction effects a legal, valid, enforceable and effective sale and transfer

of the Acquired Assets to the Purchaser, and shall vest the Purchaser with all right, title, and interest

of the Debtor in and to the Acquired Assets.

        5.         Proceeds of the Sale Transaction. Within 2 business days after the Closing of the

Sale Transaction to the Purchaser, the cash proceeds of the sale of the Acquired Assets shall be

paid to (a) Simmons Bank for all amounts of the FPL Obligations and (b) the appropriate

governmental taxing authorities for any unpaid ad valorem taxes. For the avoidance of doubt, the

liens of Simmons Bank and the taxing authorities automatically attach to the proceeds of the Sale

Transaction, pursuant to section 552(b) of the Bankruptcy Code.

        6.         Free and Clear. Except as otherwise provided for in the APA and this Order, the

transfer of the Acquired Assets shall vest the Purchaser with all right, title, and interest of the

Debtor in the Acquired Assets pursuant to section 363(f) of the Bankruptcy Code, free and clear

of any and all 363 Interests and other adverse claims, whether arising by statute or otherwise and

whether arising before or after the commencement of this Chapter 11 Case, whether known or

unknown, including, but not limited to, 363 Interests of or asserted by any of the creditors, vendors,

employees, suppliers, or lessors of the Debtor or any other third party.      Without the necessity of



ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                      PAGE 9
4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20             Entered 11/17/20 14:42:52          Page 10 of 15




 any further court order or the filing and/or preparation of any document or pleading, any and all

 such 363 Interests shall automatically attach to (and be deemed perfected as to) the net proceeds

 of the Sale Transaction, with the same priority, validity, force, and effect as they now have against

 the Acquired Assets. With full cooperation by the Debtor, the full sale proceeds from the Sale

 Transaction shall be deposited by the Purchaser at closing at Simmons Bank. Except as set forth

 in the APA, the Sale Transaction will not subject the Purchaser to any liability for any 363 Interests

 whatsoever, including, without limitation, statutory claims, that any of the foregoing parties or any

 other third party may have against the Debtor with respect to the operation of the Debtor’s business

 prior to the closing of the Sale Transaction or by reason of such transfer under the laws of the

 United States, any state, territory, or possession thereof, or the District of Columbia, based, in

 whole or in part, directly or indirectly, on any theory of law or equity including, without limitation,

 any laws affecting antitrust, successor, transferee or vicarious liability. All persons and entities

 asserting or holding any 363 Interests in or with respect to the Acquired Assets (whether legal or

 equitable, secured or unsecured, matured or unmatured, contingent or non-contingent, senior or

 subordinated), howsoever arising, shall be forever barred, estopped, and permanently enjoined

 from asserting, prosecuting or otherwise pursuing such 363 Interests against the Purchaser or the

 Acquired Assets. Subject to the 363 Interests attaching to the proceeds of the Sale Transaction,

 this Sale Order shall be effective as a determination that, as of the Closing, all 363 Interests of any

 kind or nature whatsoever existing against the Acquired Assets prior to the Closing have been

 unconditionally released, discharged and terminated as to the Acquired Assets, and that the

 conveyances described herein have been effected. Following the Closing, no holder of a 363

 Interest in the Acquired Assets shall interfere with the Purchaser’s title to or use and enjoyment of

 the Assets based on or related to such 363 Interest. Each and every federal, state, and local



 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 10
 4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20                Entered 11/17/20 14:42:52         Page 11 of 15




 governmental agency, recording office or department and all other parties, persons or entities is

 hereby directed to accept for recordation this Sale Order, and any and all documents or instruments

 necessary or appropriate to effectuate the transactions contemplated by this Sale Order and the

 APA, as conclusive evidence of the free and clear and unencumbered transfer of title to the

 Acquired Assets conveyed to the Purchaser. This Sale Order shall be binding upon and govern

 the conduct of all such federal, state, and local government agencies or departments, including any

 filing agents, filing officers, title agents, recording agencies or offices, secretaries of state, and all

 other persons and entities who may be required by operation of law, the duties of their office, or

 contract, to accept, file, register, or otherwise record or release any documents or instruments, or

 who may be required to report or insure any title in or to the Acquired Assets. This Sale Order is

 deemed to be in recordable form sufficient to be placed in the filing or recording system maintained

 by any recording officer of any federal, state, and local governmental agency or department.

         7.         Surrender of the Acquired Assets. All entities who are presently, or who as of the

 Closing may be, in possession of some or all of the Acquired Assets hereby are directed to

 surrender possession of the Acquired Assets to the Purchaser as of the Closing; provided, however,

 that no portion of Simmons Bank’s cash collateral shall be released until the full sale proceeds

 from the Sale Transaction are deposited at Simmons Bank. On the Closing and subject to the 363

 Interests attaching to the proceeds of the Sale Transaction as provided for in this Sale Order, each

 of the Debtor’s creditors is authorized to execute such documents and take all other actions as may

 be reasonably necessary to release its 363 Interests in the Acquired Assets, if any, as such 363

 Interests may have been recorded or may otherwise exist.

         8.         No Successor Liability. Purchaser is not a “successor” to the Debtor or its estate by

 reason of any theory of law or equity, and the Purchaser shall not assume, nor be deemed to



 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                     PAGE 11
 4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20              Entered 11/17/20 14:42:52        Page 12 of 15




 assume, or in any way be responsible for any liability or obligation of any of the Debtor and/or its

 estate, other than liabilities expressly assumed by the terms of the APA (if any), with respect to

 the Acquired Assets or otherwise, including, but not limited to, under any bulk sales law, doctrine

 or theory of successor liability, or similar theory or basis of liability except for the assumption of

 the Assumed Contracts (as defined in the APA) solely to the extent expressly provided in the APA.

 Except to the extent the Purchaser assumes the Assumed Contracts and liabilities pursuant to the

 APA, neither the purchase of the Acquired Assets by the Purchaser or any of its affiliates nor the

 fact that the Purchaser or any of its affiliates are using any of the Acquired Assets previously

 operated by the Debtor will cause the Purchaser or any of its affiliates to be deemed a successor in

 any respect to the Debtor’s business or incur any liability derived therefrom within the meaning of

 any foreign, federal, state or local revenue, pension, the Employee Retirement Income Security

 Act of 1974 (ERISA), tax, labor, employment, environmental, or other law, rule or regulation

 (including, without limitation, filing requirements under any such laws, rules or regulations), or

 under any products liability law or doctrine with respect to the Debtor’s liability under such law,

 rule or regulation or doctrine.

         9.         Bulk Sale Laws Inapplicable. No bulk sale law or any similar law of any state or

 other jurisdiction shall apply in any way to the Sale Transaction and the transactions contemplated

 by the APA.

         10.        Good Faith. The Sale Transaction has been undertaken by the Debtor and the

 Purchaser at arm’s-length, without collusion. The Purchaser will acquire the Acquired Assets

 pursuant to the Transaction Documents in good faith under section 363(m) of the Bankruptcy Code

 and the Purchaser shall be entitled to all of the protections in accordance therewith.           The

 consideration provided by the Purchaser for the Acquired Assets under the APA is fair and



 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                  PAGE 12
 4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20             Entered 11/17/20 14:42:52        Page 13 of 15




 reasonable, and neither the Sale Transaction nor any element of the Sale Transaction, may be

 avoided or be the basis for an award of monetary damages under section 363(n) of the Bankruptcy

 Code. The sale of the Acquired Assets and the consideration provided by the Purchaser shall be

 deemed for all purposes to constitute a transfer for reasonably equivalent value and fair

 consideration under the Bankruptcy Code and any other applicable law.

         11.        Required Permits. To the extent authorized under applicable non-bankruptcy law,

 the Debtor is hereby authorized to assign all state and federal licenses and permits used in

 connection with the Acquired Assets (if any) to the Purchaser in accordance with the terms of the

 APA.

         12.        Assumption and Assignment of Assumed Contracts. Pursuant to section 365(b),

 (c) and (f) of the Bankruptcy Code, the Debtor is authorized to assume and assign the Assumed

 Contracts designated for assignment to the Purchaser pursuant to the APA. Subject to payment of

 all cure costs (if any), as required by Section 7.01 of the APA, in accordance with sections

 365(b)(2) and (f) of the Bankruptcy Code, upon transfer of the Assumed Contracts to the

 Purchaser, (i) the Purchaser shall have all of the rights of the Debtor thereunder and each provision

 of such Assumed Contracts shall remain in full force and effect for the benefit of the Purchaser

 notwithstanding any provision in any such contract, or in applicable law, that prohibits, restricts

 or provides that such Assumed Contracts may be terminated, or the rights of any party modified

 in any respect, including pursuant to any “change of control” clause, by any other party thereto as

 a result of the Sale Transaction.

         13.        Purchaser Authorized to File Terminations of 363 Interests. Except as expressly

 provided in the APA, following the Sale Transaction closing, the Purchaser is hereby authorized

 (but not directed) to execute and file any termination statements, instruments of satisfaction,



 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                 PAGE 13
 4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20              Entered 11/17/20 14:42:52       Page 14 of 15




 releases, and other documents with respect to any 363 Interests (other than for 363 Interests

 expressly assumed pursuant to the APA) against the Acquired Assets prior to the Sale Transaction

 closing, which the Purchaser deems necessary or desirable in order to evidence the release of such

 363 Interests; provided, however, that no action taken by the Purchaser or Debtor pursuant to this

 paragraph shall cause the release of any security interest or lien recognized or granted by

 paragraphs 5 and 6 of this Order.

         14.        Modifications.   The APA and any related agreements, documents, or other

 instruments may be modified, amended, or supplemented by the parties thereto, in writing signed

 by both parties, and in accordance with the terms thereof, without further order of this Court.

         15.        Binding Order. This Sale Order and the APA shall be binding upon and govern the

 acts of all persons and entities, including, without limitation, the Debtor and the Purchaser, their

 respective successors and permitted assigns, including, without limitation, any trustee appointed

 in a Chapter 7 case if this case is converted from Chapter 11, and all creditors of any of the Debtor

 (whether known or unknown).

         16.        Non-Severability.   The provisions of this Sale Order are non-severable and

 mutually dependent.

         17.        Order Immediately Effective. Notwithstanding Bankruptcy Rules 6004(h), 6006(d)

 and 7062, this Sale Order shall be effective and enforceable immediately upon its entry, and the

 sale approved by this Sale Order may close immediately upon entry of this Sale Order,

 notwithstanding any otherwise applicable waiting periods.

         18.        Retention of Jurisdiction.   This Court shall retain jurisdiction on all matters

 pertaining to the relief granted herein, including to interpret, implement, and enforce the terms and




 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                 PAGE 14
 4838-4722-4527.6
Case 20-43267-elm11 Doc 89 Filed 11/17/20               Entered 11/17/20 14:42:52        Page 15 of 15




 provisions of this Sale Order and the APA, adjudicate any dispute relating to the Sale Transaction

 or the proceeds thereof, and the assumption, assignment and cure of any of the Assumed Contracts.

         19.        Nothing in this Sale Order shall amend, alter or diminish, in any way, the rights of

 Simmons Bank, or any obligations of the Debtor, under the Cash Collateral Orders.

         20.        Nothing in this Sale Order shall constitute a waiver of any of the Debtor’s rights

 under section 506(c) of the Bankruptcy Code.



                                        ###END OF ORDER###


 Respectfully submitted by:

 /s/ Stephen A. McCartin
 Stephen A. McCartin (TX 13374700)
 Mark C. Moore (TX 24074751)
 Emily Shanks (TX 24110350)
 FOLEY & LARDNER LLP
 2021 McKinney Avenue, Suite 1600
 Dallas, TX 75201
 Telephone: (214) 999-3000
 Facsimile: (214) 999-4667
 smccartin@foley.com
 mmoore@foley.com
 eshanks@foley.com

 PROPOSED COUNSEL TO DEBTOR
 WELLFLEX ENERGY PARTNERS FORT WORTH, LLC




 ORDER GRANTING MOTION FOR AUTHORITY TO SELL                                                   PAGE 15
 4838-4722-4527.6
